Reasons for Allowance
Claims 6-9, 11-17, and 19-21 are allowed
	The prior art does not teach or suggest a gas turbine blade for a rotating machine comprising (i) a structural inner portion manufactured by additive manufacturing and made from a first material, the inner portion defined by a lattice structure comprising a plurality of cells, each cell formed by a repeating set of nodes and beams, where adjacent nodes are joined by beams and (ii) a protective outer portion covering the structural inner portion and made of a second material, wherein the first material has a melting point higher than the second material.  Further there is insufficient evidence such that one of ordinary skill in the art at the time of the invention would have found it obvious to modify prior art turbine blades such as to conform to the claimed structure and properties.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Adam Krupicka/Primary Examiner, Art Unit 1784